       Case 1:19-cv-00810-RBW Document 115-1 Filed 03/30/20 Page 1 of 2
                                                             U.S. Department of Justice
                                                             Office of Information Policy
                                                             441 G Street, NW
                                                             Sixth Floor
                                                             Washington, DC 20530


Telephone: (202) 514-3642

                                                             March 25, 2020

                                                      Re:    EPIC v. DOJ, 19-cv-810 (RBW)

Dear Judge Walton:

       Enclosed are seven PDF documents that have been prepared for in camera review as
ordered in your Memorandum Opinion and Order issued March 5, 2020 (ECF Nos. 111 and 112)
and your Minute Order entered March 16, 2020.

        Six PDFs consist of the Report On The Investigation Into Russian Interference In The
2016 Presidential Election prepared by Special Counsel Robert S. Mueller, III (“the Mueller
Report”). Each redaction is highlighted and the corresponding FOIA Exemption and/or coded
category, as explained in the chart below, appears in either the right or left margin of the Mueller
Report. The highlighting is either in yellow or blue; these colors serve no independent purpose
other than to differentiate portions of the same sentence or paragraph where the FOIA
Exemptions applied to each portion differ.

       The coded categories, as set forth in OIP’s Declaration of Vanessa R. Brinkmann, ECF
No. 54-3, are as follows:

  EXEMPTIONS AND                                CATEGORY DESCRIPTION
 CODED CATEGORIES

 Exemption (b)(3)               Information protected by statute
                     (b)(3)-1   Federal grand jury information, prohibited from disclosure by
                                Rule 6(e) of the Federal Rules of Criminal Procedure
                     (b)(3)-2   Intelligence sources and methods, prohibited from disclosure by
                                the National Security Act of 1947, 50 U.S.C. § 3024(i)(1)
 Exemption (b)(5)               Information withheld pursuant to the deliberative process
                                privilege
                     (b)(5)-1   Deliberations about application of law to specific factual
                                scenarios
                   (b)(5)-2     Deliberations about charging decisions not to prosecute
 Exemption (b)(7)(A)            Pending law enforcement proceedings
 Exemption (b)(7)(B)            Information which would deprive a person of a right to a fair
                                trial or impartial adjudication
 Exemptions (b)(6) and          Unwarranted invasion of personal privacy
 (b)(7)(C)
       Case 1:19-cv-00810-RBW Document 115-1 Filed 03/30/20 Page 2 of 2
                                                -2-


         (b)(6)/(b)(7)(C)-1 Names, social media account information, and other contact
                            information of unwitting third parties
         (b)(6)/(b)(7)(C)-2 Names and personally-identifiable information about individuals
                            not charged by the SCO
         (b)(6)/(b)(7)(C)-3 Information concerning a subject of the investigation by the SCO
         (b)(6)/(b)(7)(C)-4 Names, social media account information, contact information,
                            and other personally-identifiable information of individuals
                            merely mentioned in the Report
 Exemption (b)(7)(E)        Investigative techniques and procedures
                (b)(7)(E)-1 Information that would reveal techniques authorized for and
                            used in national security investigations
                (b)(7)(E)-2 Details about techniques and procedures that would reveal
                            investigative focus and scope, and circumstances, methods and
                            fruits of investigative operations

Please note that the header at the top of several pages contained in Volume I of the Mueller
Report is omitted. This is the result of a technical error and should not affect the in camera
review of the material underlying the redactions.

        The seventh PDF consists of the two pages with privacy withholdings that were released
to Plaintiff on October 10, 2019. These withholdings are highlighted in yellow with the
applicable FOIA Exemptions listed in the right margin.

                                                             Sincerely,



                                                             Vanessa R. Brinkmann
                                                             Senior Counsel
